Citation Nr: 1746448	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable rating prior to December 14, 2016, and a rating in excess of 20 percent thereafter for bilateral hearing loss.

3. Entitlement to a disability rating in excess of 10 percent for tinnitus.

4. Entitlement to an increased disability rating for a right knee disability, rated for limitation of motion at 10 percent disabling prior to December 13, 2012, and 20 percent disabling thereafter and for instability at 30 percent from December 13, 2012. 

 5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 7, 2015.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  This matter was most recently before the Board in December 2016, when it was remanded for additional development.  This matter was initially adjudicated by the Board in March 2015.  In that decision, the Board decided claims pertaining to bilateral hearing loss and tinnitus and remanded claims pertaining to a right knee disability, PTSD, and TDIU for further development.  The Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an Order granting a joint motion for partial remand (JMPR) that vacated and remanded the claims of entitlement to an increased rating for bilateral hearing loss and tinnitus.   

In December 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  In March 2017, the Veteran reported that he did not wish to appear at another Board hearing.   

Regarding the PTSD claim, additional evidence, notably VA evaluation and treatment records, were associated into the record after the January 2017 supplemental statement of the case (SSOC).  The Veteran has not specifically waived adjudication of the evidence associated with the record by VA.  However, the evidence was adjudicated in a July 2017 rating decision that continued the 70 percent rating and the Veteran was provided notice of that decision.  Thus, after consideration of the record, including statements from the Veteran's representative that indicate a desire to have the matter adjudicated promptly, the Board finds no prejudice from adjudicating the claim at this time.  See 38 C.F.R. § 20.1304 (2017).

The issues of increased ratings for bilateral hearing loss, tinnitus, right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The social and industrial impairment from the Veteran's PTSD has not resulted in total impairment or the approximation thereof.  


CONCLUSION OF LAW

The criteria for rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Veteran was also afforded VA examinations, and the record includes probative evidence to determine the impairment associated with the PTSD.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

The Veteran's PTSD is evaluated under Diagnostic Code 9411, which provides a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

Analysis

The record reflects the Veteran's endorsement of psychiatric symptoms including nightmares, sleep impairment, anxiety, depressed mood, difficulty maintaining relationships, and passive suicidal ideation without intent or plan.  The Veteran has been married throughout the period of the claim, and the record indicates that he generally maintains a "good" relationships with his wife and functional relationships with a sibling, some of his children, and several friends.  Throughout the period of the appeal, he has taught classes on wood-turning, including internationally, and has sold his wares at craft shows.  The record indicates that the Veteran has also performed some contracting work and has been working on renovating a property for future sale during the period of the appeal.  

Treatment records overwhelmingly reveal that the Veteran is oriented with appropriate hygiene, speech, thought process, insight, and judgment and generally full affect.  Treatment records reveal the assignment of a GAF score of 55 in August 2011 and 45 in March 2012.  

A September 2011 VA "general medicine" examination record reveals the Veteran's history of interpersonal relationship difficulties, depression, panic attacks, anxiety, sleep impairment, and loss of control/violence potential.  He denied memory problems, homicidal symptoms, confusion, or suicidal symptoms.  Clinical examination revealed normal speech, orientation, and memory.  Affect was normal, but mood was depressed.  There was no hallucination, delusion, or obsessive behavior, and the Veteran presented appropriate behavior.  The Veteran had normal comprehension of commands.  

A September 2011 VA PTSD examination record reveals a diagnosis of mild to moderate PTSD with a predominance of reexperiencing and hyperarousal symptoms and polysubstance abuse.  The examiner assigned a GAF score of 60-70.  The examiner determined the PTSD was associated with anxiety, irritability, and insomnia and the polysubstance abuse was associated with nighttime needs to relax or de-stress and function, in part, to self-medicate for the undertreated PTSD.  The examiner determined the psychiatric disabilities resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The record reveals that the Veteran was married.  He reported increasing limitation of his social and recreational life due to physical health problems.  Reported symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood.  The examiner determined there were no mental health related barriers to employability.  
 
A June 2012 VA PTSD examination record reveals diagnoses of PTSD and polysubstance abuse.  The examiner assigned a GAF score of 63.  The examiner determined the psychiatric disabilities resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The record reveals the Veteran's history of a "good" relationship with his wife with "rare" arguments.  He also reported having friends, though he rarely saw them.  He reported having four grown children and noted that he had not been speaking with one child for several months due to a disagreement.  He reported enjoying certain hobbies, notably gardening and wood-turning.  He reported woodworking for supplementary income.  He indicated that physical difficulties limited him from working as a subcontractor doing stair-building.  Reported symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner reported that the Veteran continued to have "notable difficulties with interpersonal functioning" due to his symptoms, including daily symptoms of sleep difficulties, irritability, and cannabis and alcohol use for self-medication.  The record indicates that the Veteran taught sessions about wood-turning.  The examiner determined the Veteran had reduced reliability and productivity in social and occupational functioning but was not incapable of employment.  

A December 2012 statement from the Veteran's brother-in-law, who is a licensed psychologist, reports that the Veteran's symptoms included nightmares, startle reaction, feelings of helplessness, sleeplessness, avoidance behaviors, derailed plans for the future, and intrusive thoughts.  The statement adds that the Veteran worked in jobs that required little to no direct supervision.  

A May 2015 VA examination record reveals the examiner's determination that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The record reveals the Veteran's history that he was married, though they had "rocky times" and "stupid arguments" in part due to his "very short fuse."  The Veteran reported that he did not have contact with two of his children because they did not want to see him after an argument.  He reported that he talked to the other two children regularly.  He also reported that he was able to perform woodworking activity several hours per day but the market for his products had disappeared in the previous 10 years and he lacked the adaptability and flexibility to find a new market for his skills/products, in part due to severe impairment of interpersonal functioning.  The examiner noted that the combination limited the Veteran "severely" in his ability to be gainfully employed.  Reported symptoms include depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, inability to establishing and maintain relationships, and suicidal ideation.  The examiner noted that the Veteran was increasingly angry throughout the interview.  
 
A September 2016 VA treatment record reveals the Veteran's history of depression estimated as 1/10 in severity, daytime anxiety estimated as 1-2/10 in severity, and nightmares estimated as 0/10 in severity.  

June 2017 VA treatment records reveal histories of depression estimated as 4-5/10, daytime anxiety estimated as 6-7/10, and nightmares estimated as 3-4/10.  

A July 2017 VA examination record reveals diagnosis of PTSD.  The examiner determined the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported a good marriage and "pretty ok" relationship with his children.  He added that he got along well with his brother, who was with him for the summer.  He also reported friendships with "a few" other wood turners, indicating that he socialized with "some" of them, and a "couple" of other local friends.  He reported that he had as small business that he did part-time selling tools and that he was renovating a property that he was hoping to sell.  Reported symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner noted that the Veteran had good personal hygiene and eye contact.  He was cooperative but interacted in a somewhat dramatic manner with sighs of exasperation and loud, pressured speech.  Mood appeared irritable.  Attention and concentration were intact, and mental status appeared otherwise within normal limits.  

The Board finds a rating in excess of 70 percent is not warranted because the evidence does not demonstrate social and occupational impairment that more nearly approximates total impairment at any time during the period of the claim.  The records contain no medical findings of total social and occupational impairment due to the PTSD, and the reported symptoms and associated impairment do not more nearly approximate the disability picture contemplated by a 100 percent rating. 

The record consistently documents that the Veteran is able to manage social functioning to the extent that he can teach classes and travel internationally, sell wares at craft shows, and maintain functional relationships with a spouse, children, grandchildren, sibling, and friends.  The Board finds no probative evidence of total or even near-total social impairment to warrant a higher rating.  Furthermore, although the record includes histories of passive suicidal ideation, the record documents histories and clinical findings that the Veteran poses at most minimal risk of self-harm and that there is no evidence of risk to others.  Additionally, the Veteran was able to provide his own history during the examinations and other medical treatment, and he is able to manage his own care and daily living and to work at least part-time for most if not all of the period of the claim.  Although the Veteran has functional impairment, there is no evidence of total impairment as contemplated by the higher rating.  Thus, the claim is denied.  


ORDER

A rating in excess of 70 percent for a psychiatric disability is denied.  


REMAND

Regarding the hearing loss claim, the record indicates that there are outstanding VA treatment records.  An October 2015 VA treatment record indicates that audiometric testing was performed on October 6, 2015, but the specific audiometric findings are not reported and the audiogram is not of record.  Further development to obtain the outstanding evidence is required.  The Board finds the claim of increased rating for tinnitus is inextricably intertwined with the issue of increased rating for hearing loss.  As such, the tinnitus claim is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Regarding the right knee disability, the Board finds the record would benefit if the Veteran were afforded another VA examination.  Although the Veteran was recently provided an examination, in December 2016, the record indicates that the range of motion testing was performed while the Veteran was nonweight-bearing.  The Board finds the testing should be performed while the Veteran is weight-bearing if possible.  

Regarding the TDIU, in light of the evidence that the Veteran has been selling his wood-turning craft and teaching throughout the period of the claim and that he has worked on projects periodically during the period of the claim, the Board finds additional information is needed to determine the Veteran's occupational income during the period of the claim on appeal.   

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA records, including the audiogram created in conjunction with VA treatment provided on October 6, 2015.

2.  Provide the Veteran a VA form 21-8940.  Instruct him that the form must be filled out with all employment dated prior to May 7, 2015, including teaching jobs and contractor jobs.  

3.  Contact the Veteran and request that he provide proof of his annual salary throughout the course of the appeal, such as copies of salary statements, wage receipts, W-2s, and/or tax returns for each year.

4.  Send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to any employer listed on the Veteran's submitted VA Form 21-8940.  

5.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

Ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  Range of motion must be testing with weight-bearing unless such testing is medically contraindicated.  The examiner should also be directed to perform the same range of motion tests for the Veteran's left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


